Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al. (US 2019/0261260) in view of Chun (US 2020/0245235).
Regarding claims 1, 10, 19, and 20, DAO teaches receiving, by an access and mobility management function (AMF) from a network function, an event exposure subscribe message requesting to notify a change of area of a wireless device (i.e., receiving by the NF/AMF a request including data indicative of a UE group and transmitting, by the NF, a notification [0022], [0026], the network function can be an access management function(AMF) or network exposure function NEF) [0055]-[0056], [0075], RAN can inform the AMF about UE device class [0088]); sending, by the AMF to a base station, a location reporting control message requesting to notify the change of the area of the wireless device, wherein the location reporting control message comprises a list of identifiers ([0097], [0104], [0106],[0107]); receiving, by the AMF from a second base station, a location report message notifying the change of the area 
Dao discloses the formation of UE group. Dao does not specifically teach closed access group.
However, the preceding limitation is known in the art of communications. Chun teaches the network selection list may include location information… the selecting the network is performed when the current location of the UE is in a valid region where an NPN associated with the NPN identifier is available, based on the network selection list including the PLMN identifier and the NPN identifier [0010]-[0011]. In connection with the contents of the second embodiment and the contents of the first embodiment, if the PLMN list additionally includes the content of the NPN, the PLMN list may include information on whether the NPN is non-standalone or stand-alone through a scheme such as a network slice or a closed access group (CAG). Accordingly, the UE may perform network selection in the order shown in the PLMN list. If an item is an NPN and the non-standalone, the UE may attempt to select a PLMN. If the stand-alone NPN, the UE may perform a dedicated network selection process for the NPN ([0359], [0558]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the Closed Access Group (CAG) functionality described in clause 5.X.3 taught by Chun within the system of Dao in order to prevent unauthorized UE from trying to access a non-standalone NPN. 


Regarding claims 3, 13, Dao in view of Chun teaches all the limitations above. Dao further teaches the filter comprises at least one of: a tracking area identity; a cell identity; non third generation interworking function (n3IWF); a user equipment internet protocol (IP) address; a user datagram protocol (UDP) port; or one or more CAG identifiers; any CAG identifiers; or allowed CAG identifiers of the wireless device ([0055], [0056], [0164], [0166]).
Regarding claims 4, 14, Dao in view of Chun teaches all the limitations above. Dao further teaches the area identifier comprises at least one of: tracking area identities list; an area identity; cell identities list; a location area data network; one or more CAG identities; allowed CAG identifiers of the wireless device; or non-allowed CAG identifiers of the wireless device ([0131]-[0132], [0135], [0145]-[0146]).
Regarding claims 5, 15, Dao in view of Chun teaches all the limitations above. Dao further teaches the location reporting control message comprises at least one of: a user equipment identity; an event type; an area of interest; or a location reporting identity ([0131]-[0132], [0135], [0145]-[0146]).
Regarding claims 6, 16, Dao in view of Chun teaches all the limitations above. Dao further teaches the area of interest comprises at least one of: a list of tracking area identities; an area of interest representing as a list of cell identities; an area of interest 
Regarding claims 7, 17, Dao in view of Chun teaches all the limitations above. Dao further teaches the location report message comprises at least one of: cell information;
change of an area of interest; or presence status ([0091], [0104]).
Regarding claims 8, Dao in view of Chun teaches all the limitations above. Dao further teaches the cell information comprises at least one of: cell global identity; tracking area of the cell; age of location information; or supported CAG identities of the cell ([0094], [0104]).
Regarding claims 9, 18, Dao in view of Chun teaches all the limitations above. Dao further teaches the presence status comprises at least one of: in; out; or unknown ([0104]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643